DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 and 9 are objected to because of the following informalities:  the limitation “a wheelbarrow,” (line 3) is unclear and should most likely be rewritten as: “the wheelbarrow.” Appropriate correction is required.
Claim 1 and 9 are objected to because of the following informalities:  the limitation “a user,” (Claim 1, line 7 & Claim 9, line 13) are unclear and should most likely be rewritten as: “the user.” Appropriate correction is required
Claim 9 is objected to because of the following informalities:  the limitation “to adjacent” (line 19) should be rewritten as: “adjacent to.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim recites the open-ended clause: “configured to assist" (Claim 1/9), “configured to be accessible" (Claim 1/9), “configured to engage" (Claim 6/9), “configured to be disengaged" (Claim 6/9) and “configured to penetrate" (Claim 7/9)  which renders the claim indefinite, since it's not clear whether the claimed "assisting/etc." is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claims 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the limitations: “a respective one of a pair of rails" (Claim 2) “the rail" (Claim 3) and “a respective rail” (Claim 9, line 19) which are of unclear antecedent basis in light of the limitation: “a respective rail” (Claim 1, line 10) and “a pair of rails” (Claim 9, line 9) and therefore renders the claims indefinite. Appropriate correction is required
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbank (US 6,443,267 B1).
[Claim 1] Regarding Claim 1, Burbank discloses: A wheelbarrow braking assembly (See, e.g., Fig.1-8, 30) for retrofitting on a wheelbarrow (See, e.g., Fig.1-8, 10) thereby facilitating a user to stop or slow the wheelbarrow (See, e.g., Fig.1-8), said assembly comprising: a brake rotor (See, e.g., Fig.1-8, 50) being attachable to a wheel (See, e.g., Fig.1-8, 14) of a wheelbarrow (See, e.g., Fig.1-8, 10); a caliper (See, e.g., Fig.1-8, 40) being mountable to the wheelbarrow such that said caliper is aligned with said brake rotor (See, e.g., Fig.1-8), said caliper frictionally engaging said brake rotor when said caliper is engaged for slowing or stopping the wheelbarrow (See, e.g., Fig.1-8) wherein said caliper is configured to assist a user with maneuvering the wheelbarrow down an incline or to stop the wheelbarrow (See, e.g., Fig.1-8), said brake rotor freely rotating when said caliper is disengaged (See, e.g., Fig.1-8); and a brake handle (See, e.g., Fig.1-8, 70) being mountable adjacent to an end of a respective rail of the wheelbarrow (See, e.g., Fig.1-8, 12) wherein said brake handle is configured to be accessible to the user when the user is maneuvering the wheelbarrow thereby facilitating the user to squeeze said brake handle (See, e.g., Fig.1-8), said brake handle being in mechanical communication with said caliper (See, e.g., Fig.1-8), said caliper being engaged when said brake handle is squeezed (See, e.g., Fig.1-8).
[Claim 2] Regarding Claim 2, Burbank discloses: wherein said brake rotor has a first surface and a second surface (See, e.g., Fig.1-8, 50), said brake rotor having an axle opening (See, e.g., Fig.1-8, 52) extending through said first surface and said second surface (See, e.g., Fig.1-8), said axle opening being centrally positioned on said brake rotor (See, e.g., Fig.1-8), said axle opening having an axle (See, e.g., Fig.1-8, 20) of the wheelbarrow extending therethrough such that said brake rotor is positioned between the wheel of the wheelbarrow (See, e.g., Fig.1-8) and a respective one of a pair of rails of the wheelbarrow (See, e.g., Fig.1-8).
[Claim 3] Regarding Claim 3, Burbank discloses: wherein said caliper is mountable to the rail of the wheelbarrow (See, e.g., Fig.1-8) that is positioned adjacent to said brake rotor having said brake rotor passing through a rotor slot in said caliper (See, e.g., Fig.1-8, 40).
[Claim 4] Regarding Claim 4, Burbank discloses: wherein: said brake handle is urgeable into a braking position (See, e.g., Fig.1-8), said brake handle being biased into a non-braking position (See, e.g., Fig.1-8); and said assembly includes a cable (See, e.g., Fig.1-8, 74) being coupled between said brake handle and said caliper (See, e.g., Fig.1-8) such that said brake handle is in mechanical communication with said caliper (See, e.g., Fig.1-8), said caliper being engaged when said brake handle is urged into said braking position for slowing or stopping the wheelbarrow (See, e.g., Fig.1-8), said caliper being disengaged when said brake handle is biased into said non-braking position (See, e.g., Fig.1-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank in view of Robinson et al. (US 8,235,153 B2).
[Claim 5] Regarding Claim 5, Burbank teaches: further comprising a stand (See, e.g., Fig.1-8, 17).
Burbank fails to explicitly teach: further comprising a sleeve being attachable to a stand of the wheelbarrow, said sleeve having a top end, a bottom end and an outer wall extending therebetween, said outer wall being attachable to the stand having said bottom end being positioned adjacent to a bottom of the stand.
However, Robinson teaches a similar wheelbarrow (See, e.g., Robinson: Fig.1-9, 10b) further comprising a sleeve (See, e.g., Robinson: Fig.1-9, 500+510b) being attachable to a stand of the wheelbarrow (See, e.g., Robinson: Fig.1-9, 16+18), said sleeve having a top end, a bottom end and an outer wall extending therebetween (See, e.g., Robinson: Fig.1-9, 500), said outer wall being attachable to the stand having said bottom end being positioned adjacent to a bottom of the stand (See, e.g., Robinson: Fig.1-9).
Robinson teaches that it is well known in the art of wheelbarrow design to provide a sleeve attachable to a bottom of a stand of the wheelbarrow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Burbank modified with the sleeve attachable to a bottom of a stand of the wheelbarrow such as taught by Robinson, for the purpose of conveniently mounting further braking devices maintaining the wheelbarrow in a braked/stopped configuration when not in motion via increased surface area contact delivered by the sleeved braking devices, beneficially allowing a user to use the system easily through increased braking friction with the ground surface. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 6] Regarding Claim 6, the combination of Burbank in view of Robinson further teaches: further comprising a pin (See, e.g., Robinson: Fig.1-9, 510a+505) slidably extending through said sleeve (See, e.g., Robinson: Fig.1-9), said pin being positionable in a deployed position wherein said pin is configured to engage a support surface upon which the wheelbarrow is being rolled thereby inhibiting the wheelbarrow from moving (See, e.g., Robinson: Fig.1-9), said pin being positionable in a retracted position wherein said pin is configured to be disengaged from the support surface (See, e.g., Robinson: Fig.1-9).
[Claim 7] Regarding Claim 7, the combination of Burbank in view of Robinson further teaches: wherein said pin has a first end and a second end (See, e.g., Robinson: Fig.1-9, 510a+505), said first end tapering to a point wherein said first end is configured to penetrate the support surface (See, e.g., Robinson: Fig.1-9, 505), said pin having a bend (See, e.g., Robinson: Fig.1-9, 515b) being positioned adjacent to said second end thereby defining a first portion of said pin forming an angle with a second portion of said pin, said first portion extending through said sleeve (See, e.g., Robinson: Fig.1-9).
[Claim 8] Regarding Claim 8, the combination of Burbank in view of Robinson further teaches: further comprising a biasing member (See, e.g., Robinson: Fig.1-9, 520) being positioned around said pin (See, e.g., Robinson: Fig.1-9), said biasing member extending between said top end of said sleeve and said second portion of said pin for biasing said pin into said retracted position (See, e.g., Robinson: Fig.1-9).
[Claim 9] Regarding Claim 9, Burbank teaches: A wheelbarrow braking assembly (See, e.g., Fig.1-8, 30) for retrofitting on a wheelbarrow (See, e.g., Fig.1-8, 10) thereby facilitating a user to stop or slow the wheelbarrow (See, e.g., Fig.1-8), said assembly comprising: a brake rotor (See, e.g., Fig.1-8, 50) being attachable to a wheel (See, e.g., Fig.1-8, 14) of a wheelbarrow, said brake rotor having a first surface and a second surface (See, e.g., Fig.1-8, 50), said brake rotor having an axle opening (See, e.g., Fig.1-8, 52) extending through said first surface and said second surface (See, e.g., Fig.1-8), said axle opening being centrally positioned on said brake rotor (See, e.g., Fig.1-8), said axle opening having an axle (See, e.g., Fig.1-8, 20) of the wheelbarrow extending therethrough such that said brake rotor is positioned between the wheel of the wheelbarrow and a respective one of a pair of rails of the wheelbarrow (See, e.g., Fig.1-8, 12); a caliper (See, e.g., Fig.1-8, 40) being mountable to the wheelbarrow such that said caliper is aligned with said brake rotor (See, e.g., Fig.1-8), said caliper frictionally engaging said brake rotor when said caliper is engaged for slowing or stopping the wheelbarrow (See, e.g., Fig.1-8), wherein said caliper is configured to assist a user with maneuvering the wheelbarrow down an incline or to stop the wheelbarrow(See, e.g., Fig.1-8), said brake rotor freely rotating when said caliper is disengaged (See, e.g., Fig.1-8), said caliper being mountable to the rail of the wheelbarrow that is positioned adjacent to said brake rotor having said brake rotor passing through a rotor slot in said caliper (See, e.g., Fig.1-8); a brake handle (See, e.g., Fig.1-8, 70) being mountable to adjacent an end of a respective rail of the wheelbarrow (See, e.g., Fig.1-8, 12) wherein said brake handle is configured to be accessible to the user when the user is maneuvering the wheelbarrow thereby facilitating the user to squeeze said brake handle (See, e.g., Fig.1-8), said brake handle being urgeable into a braking position(See, e.g., Fig.1-8), said brake handle being biased into a non-braking position (See, e.g., Fig.1-8); a cable (See, e.g., Fig.1-8, 74) being coupled between said brake handle and said caliper such that said brake handle is in mechanical communication with said caliper (See, e.g., Fig.1-8), said caliper being engaged when said brake handle is urged into said braking position for slowing or stopping the wheelbarrow (See, e.g., Fig.1-8), said caliper being disengaged when said brake handle is biased into said non-braking position (See, e.g., Fig.1-8); and a stand (See, e.g., Fig.1-8, 17).
Burbank fails to explicitly teach: a sleeve being attachable to a stand of the wheelbarrow, said sleeve having a top end, a bottom end and an outer wall extending therebetween, said outer wall being attachable to the stand having said bottom end being positioned adjacent to a bottom of the stand; a pin slidably extending through said sleeve, said pin being positionable in a deployed position wherein said pin is configured to engage a support surface upon which the wheelbarrow is being rolled thereby inhibiting the wheelbarrow from moving, said pin being positionable in a retracted position wherein said pin is configured to be disengaged from the support surface, said pin having a first end and a second end, said first end tapering to a point wherein said first end is configured to penetrate the support surface, said pin having a bend being positioned adjacent to said second end thereby defining a first portion of said pin forming an angle with a second portion of said pin, said first portion extending through said sleeve; and a biasing member being positioned around said pin, said biasing member extending between said top end of said sleeve and said second portion of said pin for biasing said pin into said retracted position.
However, Robinson teaches a similar wheelbarrow (See, e.g., Robinson: Fig.1-9, 10b) further comprising a sleeve (See, e.g., Robinson: Fig.1-9, 500+510b) being attachable to a stand of the wheelbarrow (See, e.g., Robinson: Fig.1-9, 16+18), said sleeve having a top end, a bottom end and an outer wall extending therebetween (See, e.g., Robinson: Fig.1-9, 500), said outer wall being attachable to the stand having said bottom end being positioned adjacent to a bottom of the stand (See, e.g., Robinson: Fig.1-9) a pin (See, e.g., Robinson: Fig.1-9, 510a+505) slidably extending through said sleeve (See, e.g., Robinson: Fig.1-9), said pin being positionable in a deployed position wherein said pin is configured to engage a support surface upon which the wheelbarrow is being rolled thereby inhibiting the wheelbarrow from moving (See, e.g., Robinson: Fig.1-9), said pin being positionable in a retracted position wherein said pin is configured to be disengaged from the support surface (See, e.g., Robinson: Fig.1-9) said pin has a first end and a second end (See, e.g., Robinson: Fig.1-9, 510a+505), said first end tapering to a point wherein said first end is configured to penetrate the support surface (See, e.g., Robinson: Fig.1-9, 505), said pin having a bend (See, e.g., Robinson: Fig.1-9, 515b) being positioned adjacent to said second end thereby defining a first portion of said pin forming an angle with a second portion of said pin, said first portion extending through said sleeve (See, e.g., Robinson: Fig.1-9) and a biasing member (See, e.g., Robinson: Fig.1-9, 520) being positioned around said pin (See, e.g., Robinson: Fig.1-9), said biasing member extending between said top end of said sleeve and said second portion of said pin for biasing said pin into said retracted position (See, e.g., Robinson: Fig.1-9).
Robinson teaches that it is well known in the art of wheelbarrow design to provide a sleeve and pin attachable to a bottom of a stand of the wheelbarrow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Burbank modified with the sleeve and pin attachable to a bottom of a stand of the wheelbarrow such as taught by Robinson, for the purpose of conveniently mounting further braking devices maintaining the wheelbarrow in a braked/stopped configuration when not in motion via increased surface area contact delivered by the sleeved braking devices, beneficially allowing a user to use the system easily through increased braking friction with the ground surface. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618